DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/13/2021 has been entered. Applicant has amended claims 1-10. Applicant has not added nor cancelled any claims. Claims 1-10 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 07/13/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 (a)(1) and claims 8, 9, and 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant's amendments to claims 1 and 8-10.
Regarding the obliquely-viewing scope…
The Examiner notes that Hoeg (U.S. Publication No. 2006/0084840) in Fig. 3 teaches of an obliquely viewing endoscope ([0017] - It is an additional object of this invention to be applicable to any… oblique… viewing endoscope). The optical axis of the eyepiece optics system is the “longitudinal axis 12”, and the optical axis of the objective lens is “view vector 14”. Fig. 3 shoes that that the two axes intersect at an angle ([0032] - The variable phi is used to describe the angle of the view vector 14 relative to the longitudinal axis 12) and that they do not coincide with each other (See more details in current 103 rejection below).

Claim Objections
Claims 3 objected to because of the following informalities:   
Claims 3, 5, and 7 recite “the circuity is configured to”. The Examiner believes that “the circuitry is further configured to” are the correct words to use here.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10192233 A to Nakamura (all citations from the translation provided) in view of U.S. Publication No. 2006/0084840 to Hoeg et al. (hereinafter "Hoeg").
Regarding claim 1, Nakamura discloses in Fig. 1 a control device of an endoscope system, comprising circuitry configured to: 
acquire a scope rotation angle (Fig. 5- first gravity sensor 44 and a second gravity sensor 45; [0029]-The rotation detection mechanism includes a first gravity sensor 44 that detects rotation around the axis of the laparoscope 1 and a second gravity sensor 45 that detects the tilt angle of the axis of the laparoscope 1), around an axis in an insertion direction ([0005]- electronic endoscope is rotated around the axis of the insertion portion), of a scope including an objective lens to be inserted in a body (Fig. 1- laparoscope 1 and Fig. 4- objective lens systems 11 and 12; The Examiner notes that except for the gravity sensor and the position of motor 25,  the second embodiment is the same as the first embodiment – see [0027]); and 
control a rotation angle (Fig. 1- drive control device 43), around an optical axis center ([0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), of an image sensor  that captures an image provided by the scope (Fig. 4 – left CCD 14 and right CCD 13), on a basis of the scope rotation angle ([0024]- The drive control device 43 controls the operation of the motor 25 according to the direction and amount of rotation of the laparoscope 1 and rotates the rotating unit 23; [0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), but Nakamura does not expressly teach 
wherein the scope is an obliquely-viewing scope including an eyepiece optics system and the objective lens, and an optical axis of the eyepiece optics system and an optical axis of the objective lens do not coincide with each other so as to form an angle.
However, Hoeg teaches in Fig. 1 of an analogous endoscopic device wherein the scope is an obliquely-viewing scope ([0017] - It is an additional object of this invention to be applicable to any… oblique… viewing endoscope) including an eyepiece optics system ([0026] - An objective optical system is provided at the distal end of the shaft… The objective optical system comprises components such as lenses, prisms, reflectors, etc) and the objective lens ([0004]- The endoscope includes… an objective lens at its distal end) and an optical axis of the eyepiece optics system (Fig. 1 - longitudinal axis 12) and an optical axis of the objective lens (Fig. 3 - view vector 14) do not coincide with each other so as to form an angle ([0032]- The variable phi is used to describe the angle of the view vector 14 relative to the longitudinal axis 12 as rotated about the pivot axis 40; [0033]-for simple oblique… viewing endoscopes, the above parameterization variables theta, phi, and zeta will be fixed constants defined for each endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakamura to utilize the obliquely viewing endoscope wherein an optical axis of the eyepiece optics system and an optical axis of the objective lens do not coincide with each other so as to form an angle, as seen above in the teachings of Hoag. It would have been advantageous to make the combination in order to correct the endoscopic image orientation and its relationship to the direction of gravity and the viewer's reference frame ([0003] of Hoag).
The modified device of Nakamura in view of Hoag will hereinafter be referred to as modified Nakamura.
Regarding claim 3, modified Nakamura discloses the claimed invention as discussed above concerning claim 1, and Nakamura further discloses wherein the circuitry (Fig. 1- drive control device 43) is configured to control the rotation angle, around an optical axis center ([0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), of the image sensor such that the image sensor rotates by the scope rotation angle (Fig. 1- drive control device 43; [0024] - The drive control device 43 controls the operation of the motor 25 according to the direction and amount of rotation of the laparoscope 1 and rotates the rotating unit 23)
Regarding claim 4, modified Nakamura discloses the claimed invention as discussed above concerning claim 1, but Nakamura does not expressly teach wherein the optical axis of the objective lens  has a predetermined angle relative to an insertion direction 
However Hoeg teaches in Fig. 1 of an analogous endoscopic device wherein the optical axis of the objective lens (Fig. 3 - view vector 14) has a predetermined angle relative to an insertion direction ([0032]- The variable phi is used to describe the angle of the view vector 14 relative to the longitudinal axis 12 as rotated about the pivot axis 40; [0033]-for simple oblique… viewing endoscopes, the above parameterization variables theta, phi, and zeta will be fixed constants defined for each endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Nakamura to include the optical axis of the objective lens having a predetermined angle relative to an insertion direction, as seen above in the teachings of Hoag. It would have been advantageous to make the combination in order to correct the endoscopic image orientation and its relationship to the direction of gravity and the viewer's reference frame ([0003] of Hoag).
Regarding claim 5, modified Nakamura discloses the claimed invention as discussed above concerning claim 1, and Nakamura further discloses wherein the circuitry is further configured to
	acquire the scope rotation angle that makes a gravity direction a criterion ([0027-0029]- a gravity sensor is used for rotation detection of the endoscope body… the operation unit 7 of the laparoscope 1 is provided with a rotation detection mechanism for detecting the rotation angle of the endoscope body around the axis and the rotation angle of the tilt)
Regarding claim 6, modified Nakamura discloses the claimed invention as discussed above concerning claim 5, and Nakamura further discloses wherein the circuitry is further configured to: 
acquire the gravity direction on a basis of a detection value of a gravity sensor ((See Examiner’s annotated Fig. 5; Fig. 5- first gravity sensor 44 and second gravity sensor 45; [0027]- a gravity sensor is used for rotation detection of the endoscope body).

    PNG
    media_image1.png
    349
    287
    media_image1.png
    Greyscale

Regarding claim 8, Nakamura discloses a control method of an endoscope system, comprising: 
acquiring a scope rotation angle ([0029] - the operation unit 7 of the laparoscope 1 is provided with a rotation detection mechanism for detecting the rotation angle of the endoscope body around the axis and the rotation angle of the tilt), around an axis in an insertion direction ([0005]- electronic endoscope is rotated around the axis of the insertion portion), of a scope  (Fig. 2- laparoscope 1 and Fig. 4 - Fig. 4- objective lens systems 11 and 12); and 
controlling a rotation angle (Fig. 1- drive control device 43), around an optical axis center, of an image sensor that captures an image provided by the scope ([0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17),  on a basis of the scope rotation angle ([0024]- The drive control device 43 controls the operation of the motor 25 according to the direction and amount of rotation of the laparoscope 1 and rotates the rotating unit 23; [0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), but Nakamura does not expressly teach 
wherein the scope is an obliquely-viewing scope including an eyepiece optics system and the objective lens, and an optical axis of the eyepiece optics system and an optical axis of the objective lens do not coincide with each other so as to form an angle.
However, Hoeg teaches in Fig. 1 of an analogous endoscopic device wherein the scope is an obliquely-viewing scope) including an eyepiece optics system ([0026] - An objective optical system is provided at the distal end of the shaft… The objective optical system comprises components such as lenses, prisms, reflectors, etc) and the objective lens ([0004]- The endoscope includes… an objective lens at its distal end) and an optical axis of the eyepiece optics system (Fig. 1 - longitudinal axis 12) and an optical axis of the objective lens (Fig. 3 - view vector 14) do not coincide with each other so as to form an angle ([0032]- The variable phi is used to describe the angle of the view vector 14 relative to the longitudinal axis 12 as rotated about the pivot axis 40; [0033]-for simple oblique… viewing endoscopes, the above parameterization variables theta, phi, and zeta will be fixed constants defined for each endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakamura to utilize the obliquely viewing endoscope wherein an optical axis of the eyepiece optics system and an optical axis of the objective lens do not coincide with each other so as to form an angle, as seen above in the teachings of Hoag. It would have been advantageous to make the combination in order to correct the endoscopic image orientation and its relationship to the direction of gravity and the viewer's reference frame ([0003] of Hoag).
Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10192233 A to Nakamura (all citations from the translation provided) in view of U.S. Publication No. 2006/0084840 to Hoeg et al. (hereinafter "Hoeg"), and in further view of U.S. Publication No. 2005/0020883 to Chatenever et al. (hereinafter “Chatenever”).
Regarding claim 2, modified Nakamura discloses the claimed invention as discussed above concerning claim 1. Although Nakamura further discloses wherein the circuitry is further configured to calculate the rotation angle, around an optical axis center, of the scope (Fig. 1- arithmetic unit 42), Nakamura does not expressly wherein the circuitry is further configured to calculate the rotation angle, around an optical axis center, of the image sensor on a basis of the scope rotation angle.
However, Chatenever teaches of an analogous endoscopic device wherein the circuitry (Fig. 5- Microprocessor 310) is further configured to calculate the rotation angle, around an optical axis center, of the image sensor on a basis of the scope rotation angle ([0071]- a microprocessor calculates the rotational angle [theta] of the image sensor).
([0013] of Chatenever).
Regarding claim 9, Nakamura discloses a control device of an endoscope system, comprising circuitry configured to: 
calculate a rotation angle, around an optical axis center, of a scope (Fig. 1- arithmetic unit 42) that captures an image provided by a scope including an objective lens to be inserted in a body (Fig. 1- laparoscope 1 and Fig. 4- Fig. 4- objective lens systems 11 and 12); and 
control a rotation angle (Fig. 1- drive control device 43), around an optical axis center ([0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), of the image sensor on a basis of the rotation angle ([0024]- The drive control device 43 controls the operation of the motor 25 according to the direction and amount of rotation of the laparoscope 1 and rotates the rotating unit 23; [0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), but Nakamura does not expressly teach circuity configured to calculate a rotation angle, around an optical axis center, of an image sensor that captures an image provided by a scope including an objective lens to be inserted in a body,

However, Chatenever teaches of an analogous endoscopic device including circuity (Fig. 5- Microprocessor 310) configured to calculate a rotation angle, around an optical axis center, of an image sensor that captures an image provided by a scope including an objective lens to be inserted in a body ([0071] - a microprocessor calculates the rotational angle [theta] of the image sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakamura to include the circuitry configured to calculate a rotation angle, around an optical axis center, of an image sensor that captures an image provided by a scope including an objective lens to be inserted in a body, as seen above in the teachings of Chatenever. It would have been advantageous to make the combination to provide signals for an image display that is rotated to compensate for the movement or rotation of the endoscope ([0013] of Chatenever).
Additionally, Hoeg teaches in Fig. 1 of an analogous endoscopic device wherein the scope is an obliquely-viewing scope ([0017] - It is an additional object of this invention to be applicable to any… oblique… viewing endoscope) including an eyepiece optics system ([0026] - An objective optical system is provided at the distal end of the shaft… The objective optical system comprises components such as lenses, prisms, reflectors, etc) and the objective lens ([0004]- The endoscope includes… an objective lens at its distal end) and an optical axis of the eyepiece optics system (Fig. 1 - longitudinal axis 12) and an optical axis of the objective lens (Fig. 3 - view vector 14) do not coincide with each other so as to form an angle ([0032]- The variable phi is used to describe the angle of the view vector 14 relative to the longitudinal axis 12 as rotated about the pivot axis 40; [0033]-for simple oblique… viewing endoscopes, the above parameterization variables theta, phi, and zeta will be fixed constants defined for each endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakamura to utilize the obliquely viewing endoscope wherein an optical axis of the eyepiece optics system and an optical axis of the objective lens do not coincide with each other so as to form an angle, as seen above in the teachings of Hoag. It would have been advantageous to make the combination in order to correct the endoscopic image orientation and its relationship to the direction of gravity and the viewer's reference frame ([0003] of Hoag).
Regarding claim 10, Nakamura discloses a control method of an endoscope system and Nakamura further discloses, comprising: 
an image sensor that captures an image provided by a scope including an objective lens to be inserted in a body (Fig. 4 – left CCD 14 and right CCD 13, Fig. 1- laparoscope 1, and Fig. 4- Fig. 4- objective lens systems 11 and 12), and
controlling a rotation angle (Fig. 1- drive control device 43), around an optical axis center([0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), of the image sensor on a basis of the rotation angle(Fig. 4 – left CCD 14 and right CCD 13), on a basis of the scope rotation angle ([0024]- The drive control device 43 controls the operation of the motor 25 according to the direction and amount of rotation of the laparoscope 1 and rotates the rotating unit 23; [0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), but Nakamura does not expressly teach 
calculating a rotation angle, around an optical axis center, of an image sensor,
wherein the scope is an obliquely-viewing scope including an eyepiece optics system and the objective lens, and an optical axis of the eyepiece optics system and an optical axis of the objective lens do not coincide with each other so as to form an angle.
However, Chatenever teaches of an analogous endoscopic device wherein the method includes calculating a rotation angle, around an optical axis center, of an image sensor (Fig. 5- Microprocessor 310; [0071] - a microprocessor calculates the rotational angle [theta] of the image sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakamura to include the camera rotation angle calculating section of Chatenever. It would have been advantageous to make the combination to provide signals for an image display that is rotated to compensate for the movement or rotation of the endoscope ([0013] of Chatenever).
Additionally, Hoeg teaches in Fig. 1 of an analogous endoscopic device wherein the scope is an obliquely-viewing scope ([0017] - It is an additional object of this invention to be applicable to any… oblique… viewing endoscope) including an eyepiece optics system ([0026] - An objective optical system is provided at the distal end of the shaft… The objective optical system comprises components such as lenses, prisms, reflectors, etc) and the objective lens ([0004]- The endoscope includes… an objective lens at its distal end) and an optical axis of the eyepiece optics system (Fig. 1 - longitudinal axis 12) and an optical axis of the objective lens (Fig. 3 - view vector 14) do not coincide with each other so as to form an angle ([0032]- The variable phi is used to describe the angle of the view vector 14 relative to the longitudinal axis 12 as rotated about the pivot axis 40; [0033]-for simple oblique… viewing endoscopes, the above parameterization variables theta, phi, and zeta will be fixed constants defined for each endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nakamura to utilize the obliquely viewing endoscope wherein an optical axis of the eyepiece optics system and an optical axis of the objective lens do not coincide with each other so as to form an angle, as seen above in the teachings of Hoag. It would have been advantageous to make the combination in order to correct the endoscopic image orientation and its relationship to the direction of gravity and the viewer's reference frame ([0003] of Hoag).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 10192233 A to Nakamura (all citations from the translation provided) in view of U.S. Publication No. 20060084840 to Hoeg et al. (hereinafter "Hoeg") and in further view of U.S. Publication No. 2013/0123580 to Peters et al. (hereinafter “Peters”).
Regarding claim 7, modified Nakamura discloses the claimed invention as discussed above concerning to claim 1, but Nakamura does not expressly teach further comprising: 
an operation information input section to which operation information by a user is input), and 
the circuitry is configured to control a rotation angle of a rotating device that rotates the scope around an axis in an insertion direction on a basis of the operation information.
 (Fig. 1- human/machine interface (user input device) 110), and 
the circuitry is configured to control a rotation angle of a rotating device that rotates the scope around an axis in an insertion direction on a basis of the operation information (Fig. 1-motion control system 106; see [0097-0098]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Nakamura to include the the circuitry configured to control a rotation angle of a rotating device, as seen above in the teachings of Peters. It would have been advantageous to make the combination to greatly enhance the safety, efficacy, and efficiency of the integrated movement/control system ([0003] of Peters).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        08/12/2021